DETAILED ACTION
This office action is in response to amendments filed on 03/10/2022. Claims 1, 3-4, and 6-15 are pending. Claims 2 and 5 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
wherein a first time point Tdl to detect the driving current is determined based on the manufacturing tolerance, where Tdl<T1, and when the manufacturing tolerance is equal to N%, Tdl is less than (1-N%)xTl, where N>0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art Dufner et al. US 20070189739 A1 teaches asymmetries in the motor current of ECM can be compensated for, during operation, by the use of suitable individual ignition angles having corresponding individual commutation offsets, thereby quickly and easily compensating for unfavorable boundary conditions and operating parameters.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846